 1   TREVOR R. PINCOCK                                                              Chapter 1 1
     WSBA #36818
2    JED W. MORRIS
     WSBA #13832
3    LUKINS & ANNIS, P.S.
     1600 Washington Trust Financial Center
 4    " W~ Sprague Ave
     717
     Spokane, WA 99201-0466
5    Telephone: (509) 455-9555
     Facsimile: (509) 747-2323
 6
     Attorneys for Creditor
 7   Washington Trust Bank

 8                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WASHINGTON
 9
     In Re:                                        Chapter 11
10
     EASTERDAY RANCHES, INC                        Lead Case No. 21-00141-WLH11
11                                                 Jointly Administered
                                     Debtors1.
12                                                 DECLARATION OF CLAIRE M.
                                                   BAKER IN SUPPORT OF
13                                                 WASHINGTON TRUST BANK'S
                                                   OBJECTION TO REVISED FINAL
14                                                 ORDER AUTHORIZING DEBTOR
                                                   EASTERDAY FARMS TO USE
15                                                 CASH COLLATERAL AND
                                                   GRANTING ADEQUATE
16                                                 PROTECTION

17

18

19   I, Claire M. Baker, hereby make the following declaration:

20                 I am over the age of eighteen, competent to testify as to the matters set
              1.
21
     forth herein, and I make this declaration based upon my own personal knowledge.
22

23

24
     i
       The Debtors along with their case numbers are as follows: Easterday Ranches,
25
     Inc., (21-00141-WLH1 1) ("Ranches") and Easterday Farms, a Washington general
26   partnership (21-00176- WLH) ("Farms").
                                                                                LAW OFFICES OF


     DECLARATION OF CLAIRE M. BAKER: 1                                   LUKINS & ANNIS, PS
                                                                      A PROFESSIONAL SERVICE CORPORATION
                                                                           717 W Sprague Ave., Suite 1600
                                                                                Spokane, WA 99201
                                                                             Telephone: (509)455-9555
                                                                                Fax: (509)747-2323




         21-00141-WLH11    Doc 433    Filed 03/23/21   Entered 03/23/21 08:57:09                     Pg 1 of 6
 1         2.     I am Vice President Special Assets Team Lead at Washington Trust

 2
     Bank. I have been on the Special Assets Team at Washington Trust for 11 years.
 3
           3.     Since before and after the continuance of the March 8th hearing on a
 4

 5   final cash collateral order, I have been engaged in numerous telephone calls with


 ^ representatives of Paladin Management regarding a budget for Debtor Easterday
 7
     Farms ("Farms").
 8

 9         4.     During telephone calls I have been told numerous times by Paladin

10
     representatives that their line items for receipts and disbursement in the proposed
11
     budgets are "guesses" or "in the ballpark," or that they are "spit balling." As a
12

13   result, I have no confidence in the figures set forth in the proposed budget.

14
           5.     For instance, during a phone call on March 15 I raised a concern about
15
     expected receipts from Washington Trust's collateral. In response to my concern,
16

17   on March 18 Paladin provided me with a revised budget that reported

18
     approximately $7 million more in receipts from collateral compared to the March
19
     15 budget. I questioned where the additional collateral or proceeds came from and
20

21   was told that nothing in the budget is exact, but upon further review it appeared

22
     there was more collateral than initially estimated.
23

24
           6.     On March 15 I also questioned Paladin representatives about a

25   proposed disbursement for "Feed - 3rd Party (Consumed & Not Paid)" because

26
                                                                              LAW OFFICES OF


     DECLARATION OF CLAIRE M. BAKER: 2                                 LUKINS & ANNIS, PS
                                                                    A PROFESSIONAL SERVICE CORPORATION
                                                                         717 W Sprague Ave., Suiie 1600
                                                                              Spokane, WA 99201
                                                                           Telephone: (509) 455-9555
                                                                              Fax: (509)747-2323




      21-00141-WLH11      Doc 433   Filed 03/23/21   Entered 03/23/21 08:57:09                     Pg 2 of 6
 1   this appeared to be an expense for Debtor Easterday Ranches, not Farms. Paladin

 2
     representatives could not explain how it was calculated, but said they were told
 3
 ^   they had to pay it because they filed liens. When Paladin provided me a revised


 5   budget on March 18, the amount was reduced by $500,000 because Paladin


 ^   representatives now thought there was less feed than originally estimated.
 7
           7.     When I questioned the March 15 budget's disbursement to pay
 8

 9   $875,000 for "Real Estate Leases" I was told it was for storage, but it might not

10
     need to be paid if the stored crop was removed before the payment became due. I
11
     requested supporting documentation regarding the terms of the lease and was later
12

13   told that the payment amount and date are based on an oral lease with Easterday

14
     Dairy, but was never provided a justifiable reason for the proposed date or amount
15
     of the disbursement.
16

17         8.     In recent conversations, Paladin representatives requested Washington

18
     Trust to provide some DIP financing on the cash collateral Wheat Plan presented,
19
     in case there were timing issues with the receipt of funds. In response to a question
20

21   earlier in the day about a budget expense, Paladin responded at 7:20 p.m. on March

22
     22 that they appear to have secured other DIP financing and were no longer paying
23

24   the storage fee I questioned.

25

26
                                                                                LAW OFFICES OF

     DECLARATION OF CLAIRE M. BAKER: 3                                  LUKINS & ANNIS, PS
                                                                     A PROFESSIONAL SERVICE CORPORATION
                                                                          717 W Sprague Ave., Suite 1600
                                                                               Spokane, WA 99201
                                                                            Telephone: (509)455-9555
                                                                               Fax: (509) 747-2323




      21-00141-WLH11        Doc 433   Filed 03/23/21   Entered 03/23/21 08:57:09                     Pg 3 of 6
 1         9.    Since the outset of this case Washington Trust has received multiple

 2
     versions of a budget extending from full crop production using DIP financing, to a
3
^    25,000 acres all wheat plan requiring an additional $16 million to fund, to a cash


5    collateral plan for 12,000 acres with a smaller DIP financing request, to learning

 6
     that Debtor will obtain DIP financing elsewhere. The wide swing in budgets and
7
     financing needs, Paladin's inability to timely or thoroughly answer questions
 8

 9   regarding line items, and the changes in use of cash collateral have made it nearly

10
     impossible to understand or agree to a budget.
11
           10.    On or about January 27, 2021, Washington Trust received from
12

13   Easterday Farms a crop inventory report and based on that inventory report

14
     Washington Trust determined that the value of the crops and feed at that time was
15
     approximately $40,780,289.00, plus accounts receivable.
16

17         11.    Based on the most recent budget provided by the Debtor, the ending

18
     cash collateral is $24,792,000.002.
19
           12.   The Debtor proposes adequate protection in the form of two parcels of
20

21   real estate. They claim $14.1 million in equity in the Storage Complex, but that

22
     doesn't account for costs of sale, which are estimated to be 10 percent, leaving net
23

24

25
     2 The ending cash collateral may be reduced by an additional $5,450,000.00 if the
     Ranches unsecured creditors committee prevails on an argument that Ranches
26   should no longer pay Farms for feed.
                                                                               LAW OFFICES OF


     DECLARATION OF CLAIRE M. BAKER: 4                                  LUKINS & ANNIS, PS
                                                                     A PROFESSIONAL SERVICE CORPORATION"
                                                                          717 W Sprague Ave., Suite 1600
                                                                               Spokane, WA 99201
                                                                            Telephone: (509) 455-9555
                                                                               Fax: (509) 747-2323




      21-00141-WLH11     Doc 433    Filed 03/23/21    Entered 03/23/21 08:57:09                      Pg 4 of 6
 1   equity of approximately $12,600,000.00. Washington Trust places no value on the

2
     Cox Farm because the Debtor only has a minor fractional interest in that property
 3
^    and has no way to sell it without authority from several non-debtor individuals.


5           13.    Based on the forgoing, the adequate protection proposed by the

 6
     Debtor is insufficient to protect the diminution in value of Washington Trust's
 7
     collateral.
 8

 9          14.    In summary getting information from Paladin regarding the cash

10
     collateral budget has been a significant challenge. The receipt and disbursement
11
     figures they provide change with little or no explanation or supporting
12

13   documentation. Based on the best information that Washington Trust has

14
     available, the net diminution in value of the bank's collateral, including the loss of
15
     the Ranches feed payments, is approximately $21,000,000, for which Debtor is
16

17   offering approximately $12,000,000 in equity in the Storage Complex as adequate

18
     protection.
19

20   //

21   //
22
     //
23

24   //

25   //
26
                                                                               LAW OFFICES OF


     DECLARATION OF CLAIRE M. BAKER: 5                                  LUKINS & ANNIS, PS
                                                                     A PROFESSIONAL SERVICE CORPORATION
                                                                          717 W Sprague Ave., Suite 1600
                                                                               Spokane, WA 99201
                                                                            Telephone: (509) 455-9555
                                                                               Fax: (509)747-2323




      21-00141-WLH11      Doc 433   Filed 03/23/21   Entered 03/23/21 08:57:09                      Pg 5 of 6
 1             I hereby declare under penalty of perjury of the laws of the State of

2
     Washington that the foregoing is true and correct to the best of my knowledge and
3
^    belief.


5              EXECUTED this 23rd day of March, 2021, at Spokane, Washington.

 6

7
                                                        CLAIRE M. BAKER
 8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                 LAW OFFICES OF


     DECLARATION OF CLAIRE M. BAKER: 6                                    LUKINS & ANNIS, PS
                                                                       A PROFESSIONAL SERVICE CORPORATION
                                                                            717 W Sprague Ave., Suite 1600
                                                                                 Spokane, WA 99201
                                                                              Telephone: (509) 455-9555
                                                                                 Fax: (509)747-2323




      21-00141-WLH11         Doc 433   Filed 03/23/21   Entered 03/23/21 08:57:09                   Pg 6 of 6
